          Case 5:11-cr-00516-XR Document 78 Filed 08/10/20 Page 1 of 5


                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
V.                                              §                     NO. SA-11-CR-516(3)-XR
                                                §
MEHRDAD ANSARI                                  §

        OPPOSED MOTION TO RELEASE DEFENDANT TO HOUSE ARREST

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW MEHRDAD ANSARI, one of the Defendants in the above styled and

numbered cause, and respectfully moves this Honorable Court to release the Defendant from the

Karnes County Detention Facility (KCDF) and instead place the Defendant under house arrest, and

as grounds therefor would show the Court as follows:

                                                I.

       Earlier this month, KCDF had twenty-one detainees test positive for COVID-19. According

to his doctor, the Defendant is thirty-nine years old and suffers from a sinus condition that makes

him a high risk individual regarding COVID-19. During the detention hearing, the government stated

the Defendant is an Iranian citizen who has been in custody in this case for approximately thirteen

months beginning when he was arrested in the Republic of Georgia and extradited to the United

States. Unknown to the Defendant, he was indicted on June 15, 2011 for Conspiracy to Violate the

International Emergency Economic Powers Act and the Iranian Transactions Regulations,

Conspiracy to Commit Wire Fraud, Conspiracy to Commit Money Laundering, Conspiracy to

Defraud the United States, and Making Use of False Writing and Aiding and Abetting. (Doc 3). At

the detention hearing, the government informed the court that the Defendant, if released, would be

taken into ICE custody because an ICE detainer had been issued for the Defendant even though the

Defendant did not illegally enter the United States. Undersigned counsel conferred with a board

certified immigration attorney who stated that ICE has the authority to take the Defendant into
           Case 5:11-cr-00516-XR Document 78 Filed 08/10/20 Page 2 of 5




custody but that ICE would probably follow the advice of the U.S. Attorney’s Office (USAO) and,

if the USAO recommended release, ICE may allow the release by issuing the Defendant a public

interest parole.

                                                 II.

        According to the pretrial services report, the Defendant has been confined at the KCDF since

approximately March 16, 2020 when he attended his initial appearance before the federal magistrate

judge. The Defendant is concerned that he is a high risk individual regarding COVID-19 while

confined at KCDF. The Defendant respectfully requests the Court release him from the KCDF and

instead place the Defendant under house arrest in Reston, Virginia with his aunt, MM, whose

information was provided to pretrial services at the detention hearing.

                                                III.

        As of today, COVID-19 has infected over 19.9 million people worldwide leading to 732,000

deaths. https://www.google.com/search?client=firefox-b-1-d&q=covid-19+infections+as+of+today.

Since March 11, 2020, the World Health Organization officially classified COVID-19 as a pandemic.

https://bit.ly/2W8dwpS. The CDC has issued guidance that individuals at higher risk of contracting

COVID-19 take immediate preventative actions, including avoiding crowded areas and staying home

when possible. https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html.

Conditions of pretrial confinement create an environment for the transmission of contagious disease.

Inmates cycle in and out of detention facilities along with people who work in the facilities,

including correctional officers and care and service providers, who leave and return daily.

Incarcerated people have poorer health than the general population, and even at the best of times,

medical care is limited. Many people who are incarcerated have chronic conditions, like diabetes or


                                                 2
           Case 5:11-cr-00516-XR Document 78 Filed 08/10/20 Page 3 of 5




HIV, which makes them vulnerable to COVID-19. Detention facilities are not equipped to deal with

COVID-19. https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30984-3/fulltext.

According to public health experts, incarcerated individuals “are at special risk of infection, given

their living situations,” and “may also be less able to participate in proactive measures to keep

themselves safe;” “infection control is challenging in these settings.” https://bit.ly/2TNcNZY. As of

May 15, 2020, the CDC was extremely concerned with COVID-19 in detention facilities:

               Among 37 jurisdictions reporting, 32 (86%) reported at least one
               confirmed COVID-19 case among incarcerated or detained persons
               or staff members, across 420 correctional and detention facilities. As
               of April 21, 2020, 4,893 cases and 88 deaths among incarcerated and
               detained persons and 2,778 cases and 15 deaths among staff members
               have been reported.

https://www.cdc.gov/mmwr/volumes/69/wr/mm6919e1.htm.

       A “judicial officer may, by subsequent order, permit the temporary release of the person, in

the custody of a United States marshal or another appropriate person, to the extent that the judicial

officer determines such release to be necessary for preparation of the person’s defense or for another

compelling reason.” 18 U.S.C. § 3142(i). COVID-19 is a compelling reason given the Defendant’s

unique circumstances and health. Additionally, the Defendant has no prior criminal record and has

never attempted to flee from a jurisdiction. The Defendant has an aunt with whom he may reside

under house arrest pending trial. The Defendant is not a danger to the community. The Court should

place the Defendant under house arrest with his aunt.

                                                 IV.

       Counsel conferred with counsel for the government, Mark Roomberg, who stated he is

opposed to this motion.



                                                  3
           Case 5:11-cr-00516-XR Document 78 Filed 08/10/20 Page 4 of 5




       WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully this Court release

the Defendant from the Karnes County Detention Facility and instead place the Defendant under

house arrest with the Defendant’s aunt in Reston, Virginia.

                                               Respectfully submitted,

                                               GROSS & ESPARZA, P.L.L.C.

                                               /s/ Michael C. Gross
                                               Michael C. Gross
                                               State Bar No. 08534480
                                               1524 North Alamo Street
                                               San Antonio, Texas 78215
                                               (210) 354-1919
                                               (210) 354-1920 (Fax)

                                               Attorney for the Defendant,
                                               MEHRDAD ANSARI

                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 10th day of August 2020, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing to Mark
Roomberg, Assistant United States Attorney, and I certify that there are no non-CM/ECF
participants.



                                               /s/ Michael C. Gross




                                                  4
        Case 5:11-cr-00516-XR Document 78 Filed 08/10/20 Page 5 of 5




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                   §
                                           §
V.                                         §                    NO. SA-11-CR-516(3)-XR
                                           §
MEHRDAD ANSARI                             §

                                       ORDER

     The Defendant’s Opposed Motion to Release the Defendant to House Arrest is hereby:



_______________ GRANTED          and the Defendant is ordered released from the Karnes County

                                 Detention Facility and ordered to be placed in house arrest

                                 pending sentencing.



_______________ DENIED



     SIGNED THIS ___________ day of ______________________, 2020.



                                        _______________________________
                                              JUDGE PRESIDING




                                           5
